 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoytype,Division of Litton Business Systems, Inc. andRoytype Employees'Union,Petitioner.Case 1-RC-11898September 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer NormanZankel of the National Labor Relations Board. Fol-lowing the close of the hearing the Regional Directorfor Region I transferred this case to the Board fordecision. Thereafter, briefs were filed by the Employ-er,' the Petitioner, and the Intervenor.2Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The parties stipulated, and we find, that theIntervenor is a labor organization within the meaningof Section 2(5) of the Act.At the hearing, the Interventor contested the sta-tus of the Petitioner as a labor organization within themeaning ofthe Act. The record reveals that Petitionerwas organized in June 1971 by Roytype employees.During that month bylaws were adopted and officerselected, funds were contributed by members, and apetition seeking certification as representative of theEmployer's employees was filed? Further evidenceshows that Petitioner was established for the purposeof bargaining collectively with the Employer on be-half of the latter's employees and Petitioner's presi-dent testified that it intended to do so in the event thatiHereinafter also referred to asRoytype.2At thehearing, Royal Industrial Union,Local 937, United Automobile,Aerospace and Agricultural Implement Workers of America(UAW) waspermitted to intervene on the basis of a collective-bargaining agreement withthe Employer covering the employees involved herein.3That petition,filed on June 30,1971, was administratively dismissed bythe Regional Director for Region I on August 19, 1971, as a consequence ofthe issuance of a complaint alleging that the Employer had assisted Petitionerin violation of Sec. 8(a)(1) and(2) of the Act Thereafter,the issues raisedby the complaint were resolved in a settlement agreement approved by theRegional Director Compliance with the terms of that agreement was com-pleted prior to the filing of the petition herein on December20, 1971.itwas certified as their representative.,The applicable provision of Section 2(5) of theAct defines a labor organization as "any organizationof any kind, or any agency or employee representa-tion committee or plan, in which employees partic-ipate and which exists for the purpose, in whole or inpart, of dealing with employers concerning griev-ances,labor disputes, wages rates of pay, hours ofemployment, or conditions of work." Clearly, Peti-tioner exists for statutory purposes, although its pur-poses have not yet come to fruition; and employeeshave participated in its organization and subsequentactivities, although the latter have been limited by theorganization's lack of representation rights. Accord-ingly, we find that Petitioner is a labor organizationwithin themeaning ofthe Act .43.No question affecting commerce exists con-cerning the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The Petitioner filed the instant petition on De-cember 20, 1971, seeking an election in a unit of Roy-type production and maintenance employees repre-sented by the Intervenor for over 20 years and cov-ered by a series of collective-bargaining contractsbetween the Intervenor and the Employer.5 In 1968the Employer and the Intervenor executed a 3-yearcollective-bargaining agreement which ran to Septem-ber 1, 1971, subject to automatic renewal, absent 60days' notice to modify or terminate. The Intervenorserved timely notice to terminate on June 18, 1971,and negotiations for a new contract commenced a fewweeks later.When the petition herein was filed onDecember 20, 1971, Intervenor and the Employer hadnot yet reached agreement on a new contract. Al-though, under the Board's ordinary rules of contractbar, the petition would be considered to have beentimely filed, the Intervenor contends that it should bedismissed as untimely on the ground that ExecutiveOrder No. 11615 (freezing wages) precluded the nego-tiating parties from full collective bargaining on eco-nomic matters during the period August 15 throughNovember 13, 1971.In its decision'inCalifornia Parts & Equipment64 SeeComet RiceMillsDivisionEarly CaliforniaIndustries Inc.,195 NLRBNo. 117,ButlerManufacturingCompany,167 NLRB 308.5All collective-bargaining contracts between the parties have encom-passed a two-plant unit consisting of the West Hartford,Connecticut Roy-typeplant which manufactures typewriter ribbons, carbon paper,and relateditems, and-2 miles distant-the Hartford,Connecticut,Royal Typewriterplantwhichmanufactures typewriters.Until1966, the contracting partieswere the Intervenor and, depending on the changing corporate structure,eitherRoyal Typewriter Company,Inc., or Royal McBee Corporation. In1966, following the acquisition of Royal McBeeby LittonIndustries, Roy-type and Royal Typewriterwere each made separate operating divisions ofLittonBusiness Systems, Inc Thereafter,the contracts between the partiesdefined the"Company" asbeing "RoyalTypewriter Company,Division ofLitton Business Systems, Inc. and Roytype,Division of Litton BusinessSystems, Inc." As indicated above, the instant petition seeks representationrights at theRoytype plant only6 196 NLRB No 170.199 NLRB No. 56 ROYTYPE, DIVISION OF LITTON1355andWest India Manufacturing & Service Co., Inc.,'theBoard held, in part, that "where bargaining during theinsulated period of a contract was disrupted by thewage-priced freeze, petitions filed during the freezeperiod before the bargaining parties had an uninter-rupted 60-day bargaining period free of the wagefreeze restraints would be dismissed as untimely."8Here, the bargaining parties' insulated period be-gan on July 3, 1971. It appears from the record thatactual negotiations began about that time and contin-ued at regular intervals thereafter. However, when theAugust 15 wage freeze became effective, the partiesagreed that they should wait to see what happenedafter the freeze terminated before reaching any agree-ment on economic matters. To this end, they executedan interim agreement which,inter alia,extended theirthen current contract to November 12, 1971, or theend of the freeze, whichever came first. Subsequently,on October 28, 1971, that contract was further extend-ed to January 14, 1972.9The Employer, relying onBowling Green Foods,Inc.,10contends that the petition was not untimelyunder the principles set forth inWest Indiaand relat-ed cases because the negotiating parties had a 5-weekperiod-after termination of the freeze-to bargainfree of the freeze-period uncertainties. We conclude,however, that the Employer's reliance onBowlingGreenismisplaced. In the circumstances of that case,the Board held that a petition filed December 28,1971, was timely as the termination of the freeze some6 weeks before had enabled the parties therein toresume the negotiations which had been precluded orclouded during the freeze period. But there the par-ties' contract had expired on May 30, 1971, and, there-7 195 NLRB No. 2038California Parts &Equipment, supra9 On January 4, 1972, withnegotiations continuing,the prior contract wasfurther extended to at leastFebruary 3, 1972, with provision for terminationthereafterby either party on 10 days'notice.Full agreement on a newcontract was reachedon February 11, 1972.1s 196 NLRB No. 111.fore, the insulated period to which they were entitledwas not in any way disrupted by the wage-pricefreeze.Moreover, the parties had an additional 11-week period, subsequent to their contract's expiration,to continue negotiations before the freeze was imple-mented. Thus, as there had been both a 60-day unin-terrupted bargaining period prior to the freeze and areasonable period for negotiations after the freeze'stermination, the Board found that the rationale ofWest Indiaand related cases was inapplicable and,consequently, held the petition to have been timelyfiled.The circumstances herein are more analagous tothose extant inCalifornia Parts,cited above, and wefind the rationale of that case to be applicable to theissue before us. There, as here, the insulated periodwas disrupted by the promulgation of the wage-pricefreeze and, as the parties thereby were not afforded aneffective 60-day period in which to bargain prior totheir contract's expiration, they were found to be enti-tled to an "uninterrupted 60-day bargaining period"subsequent to the end of the freeze. Unlike the presentcase,California Partsinvolved a petition that was filedduring-rather than after-the freeze period. But, wedo not find this distinction meaningful as in neithercase had the parties been afforded an uninterrupted60-day bargaining period as of the dates the respectivepetitions were filed.Accordingly, and for the reasons set forth in theWest IndiaandCalifornia Partscases, we shall dismissthe petition as untimely."ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.11 In view of our finding that the petition was not timely filed,we need not,and do not, make findings with respect to the other issues raised by theparties.